Citation Nr: 0812467	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-41 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral knee 
disability (claimed as bilateral knee arthritis).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970, including combat service in the Republic of Vietnam.  
His decorations include the Combat Infantry Badge and the 
Purple Heart Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in February 2008.  A 
transcript of that hearing is associated with the claims 
file.  

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record supports the conclusion that 
the veteran has PTSD as a result of stressors experienced 
while engaging in combat in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for PTSD.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the veteran and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).



Analysis

Upon review of the medical evidence, there is conflict in the 
record in regards to a current diagnosis of PTSD.  VA 
psychiatric examination in December 2004 indicated that while 
the veteran was exposed to traumatic stressors in service he 
did not display any clinically significant symptoms of a 
psychiatric disorder or any impairment of function.  PTSD was 
not diagnosed.  However, a VA psychiatrist, who reported 
treating the veteran since August 2005, subsequently 
diagnosed the veteran with PTSD.  See VA treatment record 
dated in August 2005 and statement dated in May 2007.  

The Board is aware that the provisions of 38 C.F.R. § 3.304 
specifically require that PTSD be diagnosed in accordance 
with 38 C.F.R. § 4.125(a) (2007), which in turn requires that 
any diagnosis of a mental disorder conform to the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  In this regard, 
although not specifically stated, the Board is unable to 
conclude that the two diagnoses of PTSD reported by VA 
psychiatrist were not done in conformity with DSM-IV.  The 
Board finds persuasive the fact that the May 2007 PTSD 
diagnosis was provided after almost two years of psychiatric 
care.  Therefore, resolving doubt in the veteran's favor, the 
Board finds that a diagnosis of PTSD linked to the veteran's 
combat experiences in warranted in this case.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, the veteran was awarded a Combat Infantry Badge 
and the Purple Heart based on his experiences in Vietnam.  
This establishes that he engaged in combat.  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  The Board finds 
that the reported combat stressors are consistent with the 
circumstances of the veteran's service.

Accordingly, as the evidence of record demonstrates a current 
diagnosis of PTSD, stressors related to the veteran's 
military service, and a nexus between the two, service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Entitlement to service connection for a bilateral knee 
disability.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The service treatment records show that the veteran sustained 
multiple fragment wounds of both lower extremities in January 
1970 when he stepped on a mine.  The veteran was discharged 
from service in July 1970.  

The veteran was afforded a VA examination in April 1971.  X-
rays of both lower legs showed several small metallic foreign 
bodies in the soft tissues of the left femur and in the 
region of the right knee.  VA examination in December 2004 
diagnosed degenerative joint disease of both knees, right 
worse than left.  

The veteran contends that his current bilateral knee problems 
are the result of "shrapnel rubbing on the nerve in his 
leg."  See representative's statement dated in August 2005.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board is aware 
that the December 2004 VA examiner provided a negative nexus 
opinion; however, this opinion concluded that the veteran's 
bilateral knee disability was not related to a "service-
connected injury" and did not address whether the disability 
was related to any inservice injury.  

The VCAA, enacted in November 2000, enhanced VA's duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The VCAA requires 
VA to notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim 
and to explain which portion of the supporting evidence is to 
be provided by each party - the veteran versus VA.  See 38 
U.S.C.A. § 5103 (West Supp. 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the VCAA standard].

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II).

On preliminary review of the record on appeal, the Board 
finds the veteran has not received notice that complies with 
the VCAA and Quartuccio.  In this regard, the Board notes 
that no VCAA notice has been provided concerning the specific 
issue of entitlement to service connection for a bilateral 
knee disability.  The VCAA notices provided to the veteran in 
November 2004 and September 2005 pertained to other issues.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Send the veteran a VCAA letter 
specifically concerning his claim for 
service connection for a bilateral knee 
disability.  The letter must: (i) 
advise him of the type of evidence 
needed to substantiate this claim; (ii) 
apprise him of the evidence he must 
submit; (iii) apprise him of the 
evidence VA will obtain; and (iv) 
request that he submit any relevant 
evidence in his possession.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of his bilateral knee 
disability.  The examiner should review 
the claims file and note that review in 
the report.  The examiner should opine 
as to whether it is at least as likely 
as not that any diagnosed bilateral 
knee disability is related to the 
veteran's military service, including 
the fragment wounds of the lower 
extremities sustained in January 1970.  
The rationale for any opinion expressed 
must be provided.

3.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If the claim is not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


